               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        Case No. 1:17-CV-00256


SHIRLEY TETER,

                    Plaintiff,             INDEX OF EXHIBITS TO
                                           SHIRLEY TETER’S
      v.                                   MEMORANDUM IN RESPONSE
                                           TO DEFENDANTS’ MOTION TO
PROJECT VERITAS ACTION FUND                QUASH FOVAL DEPOSITION
et al.,

                   Defendants


1.   April 25, 2018, Shirley Teter’s Initial Rule 26(s)(1) Disclosure Statement
2.   April 25, 2018, Defendants’ Rule 26(a)(1)(A) Initial Disclosures

3.   April 3, 2019 e-mail from Jamie Dean to Jon Sasser

4.   June 1, 2018 Shirley Teter’s First Set of Requests for Production of
     Documents Directed to Defendants
5.   October 30, 2018 e-mail from Jamie Dean to Jeremy Falcone

6.   April 3, 2019 e-mail from Michael Montecalvo to Jon Sasser




      Case 1:17-cv-00256-MR Document 72-1 Filed 04/03/19 Page 1 of 1
